 

 

a aa aa a
Case 1:19-cv-22300-FAM Document 34 Entered on FLSD Docket 01/22/2020 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-22300-CIV-MORENO
ROLANDO HERNANDEZ, et al.,

Plaintiff,

VS.

PROGRESSIVE AMERICAN INSURANCE
CO., et al.,

Defendant.
/

 

FINAL ORDER OF DISMISSAL WITHOUT PREJUDICE AND ORDER
DENYING ALL PENDING MOTIONS AS MOOT

THIS CAUSE came before the Court upon Stipulation of Dismissal (D.E. 33), filed on
January 16, 2020.

THE COURT has considered the notice and the pertinent portions of the record, and is
otherwise fully advised in the premises. It is

ADJUDGED that this Cause is DISMISSED without prejudice, with each party bearing
its own fees and costs. Fed. R. Civ. P. 41(a)(1)(A)(ii). The Court reserves jurisdiction for six
months to enforce the terms of the settlement. Further, all pending motions are DENIED as
MOOT with leave to renew if appropriate. 4

DONE AND ORDERED in Chambers at Miami, Florida, this A

of January 2020.

 

FED O A. MORENO
UNITED STATES DISTRICT JUDGE
Copies furnished to:

Counsel of Record

 

 
